Citation Nr: 0921891	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-10 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a retroactive award of vocational 
rehabilitation training benefits under 38 U.S.C.A. Chapter 
31.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to August 
1992, from October 1993 to January 1996, and from February 
2002 to June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 determination of the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A hearing at the RO before the undersigned was conducted in 
April 2008.

This appeal was previously before the Board in September 2008 
when it was remanded to ensure that all due process 
requirements had been met.  It has now been returned to the 
Board for further review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he is entitled to retroactive 
payment of vocational rehabilitation benefits.  He argues 
that the finding of the VA Counseling Psychologist that he 
had overcome his impairment of employability due to his job 
experience and education was erroneous.  The Veteran believes 
that at the time of his application for vocational 
rehabilitation benefits, he continued to experience 
impairments such that additional training was required in 
order to enable him to obtain employment in his field of 
interest, which is international human rights law.

The decision on appeal is dated March 2006.  The Veteran was 
supplied a statement of the case containing the relevant laws 
and regulations in April 2006.

However, as the Board noted in the September 2008 remand, 
many of the regulations that govern entitlement to vocational 
rehabilitation benefits have been changed during the course 
of Veteran's appeal.  Effective April 25, 2007, VA amended 
its regulations contained in 38 C.F.R. §§ 21.50- 21.52.  The 
Board notes that many of the provisions that define 
employment handicap and impairment of employment are found in 
38 C.F.R. § 21.51.  Parts of these definitions have now been 
either revised or deleted.  This includes portions of the 
regulations that were provided to the Veteran in the April 
2006 statement of the case and used as a basis for the denial 
of his claim.  

The September 2008 remand requested that the Veteran's claim 
be readjudicated under the new regulations.  It also ordered 
that the Veteran be provided with a copy of these 
regulations.  

The Veteran's claim was readjudicated by the RO in a February 
2009 supplemental statement of the case.  However, while the 
numbers of the relevant laws and regulations were cited, 
copies of the text of the regulations themselves were not 
provided to the Veteran, as had been ordered by the remand.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Therefore, to ensure that the action requested by the Board 
in September 2008 is completed and to protect the Veteran's 
right to due process, this appeal must be returned to the RO 
so that the Veteran may be provided with a copy of the 
relevant laws and regulations that govern his claim.  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that Court precedent and due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action: 

Adjudicate the Veteran's claim 
considering the new versions of 38 
C.F.R. §§ 21.50-21.52 that became 
effective in April 2007.  Apply the 
version of the regulations that are 
most favorable to the Veteran.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The supplemental 
statement of the case MUST contain the 
new version of all relevant 
regulations, including the text of 
these regulations.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




